

Exhibit 10.13B
CODEXIS, INC.


CONSULTING AGREEMENT


THIS AGREEMENT is made by CODEXIS, INC., a Delaware corporation (“Codexis”), and
Alexander A. Karsner (“Consultant”) effective as of the 1st day of January, 2014
(the “Effective Date”), for the purpose of setting forth the exclusive terms and
conditions by which Codexis will acquire Consultant’s services on a temporary
basis. In consideration of the mutual obligations specified in this Agreement,
and any compensation paid to Consultant for Consultant’s services, the parties
agree to the following:


1.Consulting Services. Consultant is hereby retained by Codexis to provide
Codexis with strategic advisory services, as requested by Codexis from time to
time. Consultant shall perform to the best of Consultant’s ability such services
at such places and such times as mutually agreed to by Codexis and Consultant.
2.    Conflicts of Interest. Consultant represents that Consultant is not
currently engaged in any agreement or arrangement with any third party that
might reasonably conflict with the terms of this Agreement. If Consultant
becomes so engaged during the term of this Agreement, Consultant will notify
Codexis in writing within ten (10) days of entering into such agreement, and
will use Consultant’s best efforts and cooperate with Codexis to avoid and/or
minimize the adverse consequences of any potential conflict.
3.    Compensation. As the only consideration due to Consultant for Consultant’s
services under this Agreement, Codexis shall provide Consultant the compensation
set forth in this Section 3 as follows:
(a)    Codexis shall pay Consultant at a rate of $30,000 per quarter for all
work performed for Codexis by Consultant as a consultant to Codexis in
accordance with this Agreement. In addition, Codexis shall reimburse Consultant
for reasonable expenses incurred by Consultant in connection with the work
performed for Codexis by Consultant, including all reasonable costs and expenses
incurred by Consultant in connection with such work for travel, transportation,
lodging, and meals, provided that such costs and expenses are in accordance with
Codexis policies and that Consultant provides Codexis with all receipts and
other documentation related to such costs and expenses. Consultant shall invoice
Codexis quarterly (attn: Accounts Payable) for Consultant’s services performed
under this Agreement. Codexis shall pay all undisputed invoices within thirty
(30) days from receipt thereof.
(b)    The vesting schedule for the shares of restricted stock (the “Restricted
Stock”) granted to Consultant on January 24, 2013 shall be amended such that
such number of shares of Restricted Stock originally scheduled to vest on
January 24, 2015 shall vest on the Expiration Date as follows, such that the
maximum of 7,184 shares would vest if the Expiration Date is June 30, 2014:

    Number of shares to vest on Expiration Date = 7,184 * (N/181)
    Where N = the number of calendar days elapsed in 2014 as of the Expiration
Date,     

1



--------------------------------------------------------------------------------



inclusive of the Expiration Date

The vesting schedule for all other shares of Restricted Stock will remain
unchanged, which vesting shall be contingent upon continued service to Codexis
though the applicable vesting date in accordance with the terms of the agreement
evidencing the Restricted Stock award. Any shares of Restricted Stock that are
unvested on the date Consultant ceases to provide services to Codexis shall be
automatically forfeited.
(c)    For the avoidance of doubt, the compensation provided by this Section 3
shall be in addition to any compensation Consultant otherwise becomes entitled
to as a member of the board of directors of Codexis (the “Board”).
4.    Protection of Confidential Information.
(a)    In the course of the Consultant’s performance hereunder, Consultant may
receive and otherwise be exposed to confidential and proprietary information
relating to Codexis business practices, strategies and technologies, as well as
information belonging to third parties as to which Codexis has an obligation of
confidentiality (collectively, “Confidential Information”). Confidential
Information is broadly defined and includes, without limitation, all oral and
written information that: (i) has or could have commercial value or other
utility in the businesses in which Codexis is engaged or in which it
contemplates engaging, (ii) is supplied to Consultant by Codexis with the legend
“Confidential Information” or other designation of confidentiality, (iii)
Codexis is under an obligation of confidentiality with any third party, and/or
(iv) if disclosed without authorization, could be detrimental to the interests
of Codexis or its third party business partners, whether or not this information
is identified as Confidential Information. By example, and without limitation,
Confidential Information includes scientific and technical information like
Codexis’ research programs, product development, biological materials, research
methods, related products, technology, inventions, patent applications and trade
secrets, and information concerning Codexis’ business affairs and operations
including fields of interests, concepts, techniques, processes, designs, cost
data, financial and marketing information, personnel and customer lists, and any
other similar information. Confidential Information does not include information
that as demonstrated by written evidence: (i) was generally and publicly known
in the relevant trade or industry; (ii) was known to, and freely usable by,
Consultant before Consultant’s engagement by Codexis; (iii) was rightfully
received by Consultant from a third party after the time it was disclosed or
obtained hereunder, provided that such third party was not under an obligation
of confidence with Codexis at the time of the third party’s disclosure to
Consultant; or (iv) is independently developed by Consultant without use of or
reference to the Confidential Information and without breach of this Agreement.
(b)    At all times during and after Consultant’s service to Codexis, Consultant
shall hold in trust, keep strictly confidential and not disclose to any third
party, or make any use of, the Confidential Information, except as may be
necessary in the course of Consultant’s service to Codexis, without the prior
written consent of Codexis. Consultant agrees to abide by all policies
established by Codexis for the protection of Confidential Information, and to
take reasonable and necessary security precautions to safeguard Confidential
Information, including, without limitation, the protection of documents from
theft, unauthorized duplication and discovery of contents, and restrictions on
access by other persons. Consultant further agrees not

2



--------------------------------------------------------------------------------



to cause the transmission, removal, or transport of any Confidential Information
from Codexis’ principal place of business, or any other place of business as
specified by Codexis without the prior written approval of Codexis, except as
required in the course of Consultant’s service to Codexis.
(c)    Consultant acknowledges that unauthorized use or disclosure of
Confidential Information may be highly prejudicial to the interests of Codexis
or its third party business partners, an invasion of privacy, or a
misappropriation or improper disclosure of trade secrets.
(d)    Consultant acknowledges that Codexis has received and in the future may
receive Confidential Information from third parties subject to a duty on
Codexis’ part to maintain the confidentiality of the information and to use it
only for certain limited purposes. Consultant agrees to hold all such
Confidential Information in the strictest confidence and in compliance with the
terms of any agreement Codexis may have with such third parties, and not to
disclose such Confidential Information to any person, firm or corporation or to
use it except as necessary in carrying out Consultant’s duties for Codexis,
consistent with the terms of any agreement Codexis may have with such third
parties.
(e)    Consultant acknowledges that any unauthorized use or disclosure to third
parties of Confidential Information during Consultant’s service to Codexis may
lead to immediate termination, and any unauthorized use or disclosure during or
after Consultant’s service to Codexis can lead to legal action by Codexis and/or
a third party.
5.    Consultant’s Obligations on Termination of Service.
(a)    Return of Codexis Property. Upon separation from service with Codexis for
any reason, Consultant will promptly deliver to Codexis all documents in
Consultant’s possession or control pertaining to (i) Consultant’s service to
Codexis and (ii) the Confidential Information of Codexis or of its third party
business partners, except that Consultant may retain personal copies of any
documents created by Consultant and provided to Codexis, records relating to
Consultant’s compensation and this Agreement. Consultant also agrees to return
to Codexis all equipment, files, software programs and other personal property
belonging to Codexis on separation from service with Codexis. Consultant will
not retain any written or other tangible materials (in hard copy or electronic
form) that evidence, contain or reflect Confidential Information of Codexis or
of a third party that was provided to Codexis.
(b)    Protection of Codexis’ Confidential Information. Consultant will protect
the value of Codexis’ Confidential Information and will prevent their theft or
unlawful disclosure, including, without limitation, following Consultant’s
separation from service with Codexis. Consultant will not use or disclose
Confidential Information for Consultant’s benefit (or for the benefit of any
third party) or to the detriment of Codexis or any of its Third Party Business
Partners.
(c)    Non-Interference with Codexis Employees. Consultant agrees that, both
during Consultant’s service to Codexis and for a period of twenty four (24)
months, or to the maximum extent permitted by law if shorter, following
separation from service with Codexis for any reason, Consultant will not
disrupt, damage, impair or interfere with Codexis’ business by

3



--------------------------------------------------------------------------------



recruiting, soliciting or otherwise inducing any Codexis employee or exclusive
consultant to leave the employ or service of Codexis, which means that
Consultant will not (i) disclose to any third party the names, backgrounds or
qualifications of any employees or exclusive consultants or otherwise identify
them as potential candidates for employment or other service; or (ii) personally
or through any other person approach, recruit, interview or otherwise solicit
employees or exclusive consultants to work for Consultant or any other employer
or service recipient.
(d)    Non-Solicitation of Customers Using Confidential Information. Consultant
also agrees that, both during service to Codexis and thereafter, Consultant will
not call on, solicit, or take away (directly or indirectly), on behalf of
Consultant or any third party, the business of any client or customer of
Codexis, whether past, present or prospective, using any Confidential
Information.
6.    Ownership of Work Product. Consultant shall promptly disclose in writing
to Codexis complete information concerning all know-how, inventions conceived or
reduced to practice by Consultant, and all copyrightable material written by
Consultant, which know-how, inventions or copyrightable materials are created,
generated or developed by Consultant in the course of Consultant’s performance
of Consultant’s services hereunder that are derived from any Confidential
Information of Codexis (collectively, “Work Product”). Consultant agrees that
all such Work Product is the sole property of Codexis and hereby assigns to
Codexis, its successors and assigns, all right, title and interest in the same.
Consultant represents and warrants to Codexis that the Work Product is and shall
remain free and clear of all liens, claims, encumbrances or demands of third
parties, including any claims by any such third parties of any right, title or
interest in or to the Work Product arising out of any trade secret, copyright or
patent, and that Consultant is not bound by any agreement or court order that
would conflict with the terms of this Agreement
7.    Injunctive Relief. Consultant acknowledges that it would be difficult for
Codexis to measure actual damages resulting from any breach by Consultant of
Sections 4 through 6 of this Agreement, and that money damages alone would be an
inadequate remedy for any such breach. Accordingly, Consultant agrees that if
Consultant breaches any provision of Sections 4 through 6, Codexis will be
entitled, in addition to any other remedies it may have, to specific
performance, injunctions, or other appropriate orders to correct or restrain any
such breach by Consultant, without showing or proving any actual damage
sustained by Codexis or posting any bond or other security.
8.    Attorney Fees. If any action is necessary to enforce this Agreement,
including any action under Paragraph 7, the prevailing party will be entitled to
recover its reasonable costs and attorney fees.
9.    Indemnification and Release. Consultant agrees to take all necessary
precautions to prevent injury to any persons (including employees of Codexis or
damage to property (including Codexis property), and shall indemnify, defend,
save, protect and hold Codexis and its officers, agents, directors, employees
and customers harmless against all claims, losses, expenses (including
reasonable attorneys’ and expert witnesses’ fees and costs) and injuries to
person or property (including death) (collectively, “Claims”) resulting in any
way

4



--------------------------------------------------------------------------------



from any gross negligence or willful misconduct of Consultant, or resulting from
any breach by Consultant of Consultant’s obligations, representations or
warranties under this Agreement. Codexis agrees to indemnify, defend, save,
protect and hold Consultant harmless against all Claims resulting in any way
from any gross negligence or willful misconduct of Codexis, or resulting from
any breach by Codexis of its obligations, representations or warranties under
this Agreement, except to the extent the same are the responsibility of
Consultant under the preceding sentence.
10.    Term and Termination. Unless previously terminated as provided herein,
this Agreement shall expire on June 30, 2014. The “Expiration Date” shall mean
the earlier to occur of (i) the early termination of this Agreement in
accordance with this Section 10 or (ii) June 30, 2014. Either Codexis or
Consultant may terminate this Agreement at any time for any reason, effective
upon written notice to the other party. Termination of this Agreement by Codexis
shall require approval by the Board. In connection with any termination of this
Agreement, Consultant shall cease work unless otherwise advised by Codexis,
Consultant shall notify Codexis of costs and expenses incurred up to the
Expiration Date and Codexis will pay Consultant fees for services performed
through the Expiration Date. In connection with expiration or any termination of
this Agreement, Consultant shall return to Codexis all copies of all
Confidential Information and Work Product under this Agreement. Sections 4, 5,
6, 7, 8, 9, 10, 11, 12, and 13 hereof shall survive expiration or any
termination of this Agreement.
11.    Compliance with Applicable Laws. Consultant represents and warrants to
Codexis that all work performed under this Agreement and all Work Product will
comply with all applicable laws and regulations.
12.    Independent Contractor. Consultant is an independent contractor, is not
an agent or employee of Codexis and is not authorized to act on behalf of
Codexis. Consultant will not be eligible for any employee benefits, nor will
Codexis make deductions from any amounts payable to Consultant for taxes. Taxes
for any amounts paid to Consultant hereunder shall be the sole responsibility of
Consultant. Prior to any Codexis payments to Consultant, Consultant agrees to
submit a completed W-9 form and tax identification number to Codexis (attn:
Accounts Payable).
13.    General. Consultant may not assign this Agreement or delegate any of
Consultant’s duties under this Agreement without Codexis prior written consent.
This Agreement constitutes the parties’ final, exclusive and complete
understanding and agreement with respect to the subject matter hereof, and
supersedes all prior and contemporaneous understandings and agreements regarding
the subject matter hereof. This Agreement may not be waived, modified or amended
unless mutually agreed upon in writing by both parties. In the event any
provision of this Agreement is found to be legally unenforceable, such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. This Agreement shall be governed by the laws of the State of
California, without regard to its conflicts of laws principles. Any notices
required or permitted hereunder shall be given to the appropriate party at the
address specified below or at such other address as the party shall specify in
writing. Such notice shall be deemed given upon personal delivery or telecopy
(with machine confirmation of receipt), or three (3) days after the date of
mailing if sent by certified or registered mail, postage prepaid.

5



--------------------------------------------------------------------------------



(Signature page follows)



6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first set forth above.


CODEXIS, INC.            CONSULTANT




By:/s/Doug T. Sheehy            /s/Alexander A. Karsner            
Name: Doug Sheehy                    Alexander A. Karsner
Title: Senior Vice President, General Counsel
and Secretary    






CODEXIS ADDRESS:                CONSULTANT ADDRESS:
                
200 Penobscot Drive                    7009 Deep Creek Court
Redwood City, CA 94063                Bethesda, MD 20817
Attention: General Counsel        
Facsimile: 650-421-8108                        

7

